Citation Nr: 0420110
Decision Date: 07/26/04	Archive Date: 10/04/04

DOCKET NO. 94-09 725                        DATE JUL 26 2004


On appeal from the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri

THE ISSUE

Entitlement to an initial rating in excess of 60 percent for a duodenal ulcer with hiatal hernia.

REPRESENTATION

Appellant represented by: Kenneth M. Carpenter, Attorney

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on active duty from December 1953 through April 1954.

This case has been before the Board of Veterans' Appeals on several occasions, the last time in September 2002. At that time, the Board granted the veteran an effective date of November 28, 1990, for service connection for a hiatal hernia with duodenal ulcer. However, the Board did not find clear and unmistakable error (CUE) in rating decisions by the Veterans Administration (now the Department of Veterans Affairs, hereinafter VA) Regional Office (RO) in Kansas City, Missouri, and Los Angeles, California. Those decisions, dated in November 1955, April 1960, and February 1963 had denied the veteran's claim of entitlement to service connection for a duodenal ulcer. Absent evidence of CUE, the Board declined to reverse or revise any of those decisions.

The veteran did not request reconsideration of the Board's September 2002 decisions, nor did he file a timely appeal with the Court. Accordingly, those decisions became final under the law and regulations then in effect. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1000,20.1100 (2002).

In September 2002, the Board noted that the veteran had also appealed issues of entitlement to a rating in excess of 60 percent for a duodenal ulcer with a hiatal hernia and entitlement to a total disability rating due to unemployability caused by service-connected disabilities (TR). Consideration of those issues, however, was deferred pending further development of the record.

In a rating action in June 2003, the RO in St. Louis, Missouri, granted the veteran's claim of entitlement to a TR. Accordingly, the only issue remaining before the Board is entitlement to a rating in excess of 60 percent a duodenal ulcer with a hiatal hernia.

The appeal is REMANDED to the RO via the Appeals Management Center (AM C), in Washington, DC. VA will notify you if further action is required on your part.

- 2



REMAND

This case is being remanded so that the VA may request additional medical evidence reflecting treatment for the veteran's duodenal ulcer and hiatal hernia from 1990 to the present.

. The case is also being remanded so that a VA examination may be scheduled to determine the current manifestations associated with the veteran's duodenal ulcer and hiatal hernia and to determine the effect of that disability, alone, on the veteran's ability to obtain or maintain substantially gainful employment.

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the diagnostic codes (DC's) of the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155,38 C.F.R. Part 4 (2003).

A duodenal ulcer is rated in accordance with 38 C.F.R. § 4.114, DC 7305 (2003), and a hiatal hernia is rated in accordance with, 38 C.F.R. § 4.114, DC 7346. The veteran's currently assigned 60 percent rating is highest schedular evaluation available for that disorder. In this regard, it should be noted that ratings under DC's 7305 and 7346 are not combined with each other. Rather, a single evaluation is assigned under the DC which reflects the predominant disability picture. 38 C.F.R. § 4.114.

A higher schedular evaluation is potentially available under 38 C.F .R. § 4.114, DC 7306. Under that code, a 100 percent schedular evaluation is warranted for a marginal ulcer (gastrojejunal) which is productive of pronounced impairment and manifested primarily by periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or hematemesis, and weight loss. In such cases, it must be must demonstrated that the manifestations are totally incapacitating.

Where the application of the regular schedular standards is impractical, the case may be referred to the Director of the VA Compensation and Pension Service for

- 3 



possible approval of an extraschedular rating. In such cases, the evidence must show an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization due to the service-connected disability in question. 38 C.F.R. § 3.321(b)(1) (2003).

In reviewing the record, the Board notes that veteran's 60 percent rating for a duodenal ulcer with hiatal hernia, effective November 20, 1990, is an initial rating award. When an initial rating award is at issue, a practice known as "staged" ratings may apply. That is, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119 (1999).

A further review of the record discloses that from April 1991 through February 1998, the veteran was treated for various disabilities, including peptic ulcer disease. In June 1999, he underwent a VA gastrointestinal examination; however, since that time, medical records have been received from the Kansas City VA Medical Center (MC) which show that from December 1999 through November 2000, the veteran was treated for gastrointestinal problems, including ulcer disease.

In August 2001, a VA physician at the Kansas City V AMC noted that the veteran was a new patient to him and that he treated the veteran for hypertension. The physician stated that the veteran's ulcer disease was chronic and slightly worse and that the veteran was unable to work due to that disease.

In light of the foregoing, additional development is warranted with respect to the issue of entitlement to an increased initial rating for a duodenal ulcer with hiatal hernia. Therefore, as noted above, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. The following actions are to be performed:

1. Ensure compliance with the V A's duties to assist the. veteran in the development of his claims, as set forth in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159. In so doing, ensure that the following actions have been

- 4 

performed: (1) inform the veteran of the information and evidence not of record that is necessary to substantiate each of his specific claims; (2) inform the veteran about the information and evidence that V A will seek to provide; (3) inform the veteran about the information and evidence that he is expected to provide; and (4) request or tell the veteran to provide any evidence in his possession that pertains to his claim, or something to the effect that the veteran should give the VA everything it has pertaining to his claims.

2. Request that the Kansas City V AMC furnish records reflecting the veteran's treatment for a duodenal ulcer with hiatal hernia from January 1990 through March 1991 and from November 2000 through the present. Also request that the veteran furnish any such records in his possession.

3. Request that the veteran furnish the names, addresses, and approximate dates of treatment or examination, of all other health care providers (V A or other public providers or private providers) who may possess additional records pertinent to his claim of entitlement to an initial rating in excess of 60 percent for a duodenal ulcer with hiatal hernia. In so doing, request that the veteran provide such information reflecting treatment from January 1990 through the present. Then request such records (not currently on file) directly from the providers. Also request that the veteran furnish any such records in his possession

4. When the actions in paragraphs 2 and 3 have been completed, schedule the veteran for a gastrointestinal examination to determine the extent of his service

- 5 



connected duodenal ulcer with hiatal hernia. All indicated tests and studies must be performed, and any indicated consultations must be scheduled. The claims folder must be made available to the examiner for review, and the examiner must verify that the claims folder has, in fact, be reviewed. In conducting the examination, the examiner must do the following:

a. Describe the current disabling manifestations attributable to the service-connected duodenal ulcer with hiatal hernia.

b. Are the current manifestations (or those present since November 1990) comparable to a pronounced marginal (gastrojejunal) ulcer which is totally incapacitating, with periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurrent melena or hematemesis and weight loss.

c. Describe the functional impairment and effect each disability has on the veteran's daily activities, and render an opinion as to which disorder represents the primary disability picture.

d. Render an opinion as to whether the veteran's duodenal ulcer with hiatal hernia, by themselves, render the veteran unemployable.

The rationale for all opinions must be set forth in writing.

5. When all of the requested actions have been completed, undertake any other indicated development,

- 6 

and then readjudicate the issue of entitlement to an initial rating in excess of 60 percent for duodenal ulcer disease with hiatal hernia. In so doing, consider all potentially relevant aspects of the case, including, but not limited to, the following: a) the potential for "staged ratings" noted in Fenderson; b) the potential application of38 C.F.R. § 4.114, DC 7306; and c) the potential need to refer this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating. If the benefits sought on appeal are not granted to the veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. It must be emphasized, however, that the veteran has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369,372-73 (1999). As above, the veteran need take no action unless he is notified to do so.

G.H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 7 







